Citation Nr: 0205107	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
facial and dental injuries sustained while in pursuit of a 
program of Department of Veterans Affairs vocational 
rehabilitation.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1978 to November 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the benefit sought 
on appeal.

This matter was previously before the Board, and denied in a 
decision dated in October 2000.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2001 Order, the Court vacated 
the Board's October 2000 decision, and remanded the matter 
back to the Board for development consistent with the 
Appellee's Motion for Remand and to Stay Proceedings 
(Appellee's Motion).



FINDINGS OF FACT

1.  The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The veteran's facial and dental injuries were not 
directly caused by an essential activity or function within 
the scope of the veteran's vocational rehabilitation course.




CONCLUSION OF LAW

The requirements for entitlement to compensation under 
38 U.S.C.A. § 1151 for facial and dental injuries sustained 
while in pursuit of a program of VA vocational rehabilitation 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
sustained injuries to his face and teeth in April 1987, when 
he was riding his bike home from attending a VA vocational 
rehabilitation class.  

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in October 2000.  The 
Court vacated the Board's decision in April 2001, and 
remanded the matter back to the Board for development 
consistent with the Appellee's Motion.  Specifically, the 
Appellee's Motion indicates that the matter should be 
readjudicated in light of enactment of the Veterans Claims 
Assistance Act of 2000.  As such, the Board will analyze the 
veteran's appeal in light of the new law.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as the VCAA.  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).  In that regard the veteran has been notified of 
the evidence needed to substantiate his claim, as reflected 
in a February 1999 rating decision, a March 1999 Statement of 
the Case, and Supplemental Statements of the Case issued in 
August and September 1999.  The March 1999 Statement of the 
Case included a copy of the pertinent laws and regulations 
governing the veteran's claim, along with a discussion of 
their applicability.  As such, the Board finds that the 
veteran was adequately notified of the evidence needed to 
establish his claim.  38 U.S.C.A. § 5103.

Additionally, the Board finds that the record contains all 
pertinent medical records, and other evidence regarding the 
April 1987 bicycle accident, and there is no indication that 
there are outstanding relevant records that should be 
obtained prior to proceeding with this appeal.  While 
attempts to obtain the veteran's VA vocational rehabilitation 
records were unsuccessful, the Board notes that the file 
contains evidence that the veteran was enrolled in a program 
of VA vocational rehabilitation at the time of the accident.  
Moreover, as is explained in more detail in the decision 
below, the outcome of this appeal does not depend on the 
details of the veteran's vocational rehabilitation program, 
but rather on the circumstances surrounding the bicycle 
accident, which are adequately documented in the claims file.  
Thus, further delay in this appeal to search for the 
veteran's vocational rehabilitation records would serve no 
useful purpose.  The record contains VA and private treatment 
records, and the veteran presented testimony at an RO hearing 
in June 1999.  While the veteran was not afforded a recent VA 
examination in this case, the Board finds that an examination 
is not necessary, as the outcome of this appeal does not 
depend on the veteran's current medical picture, but rather 
on the facts of an incident in 1987, which is well-documented 
in the claims file.  Thus, the Board finds that all necessary 
evidence has been obtained to render an equitable disposition 
in this appeal, 38 U.S.C.A. § 5103A, and the Board will 
proceed with appellate review. 

When a veteran suffers additional disability caused by VA 
hospital care, medical or surgical treatment, or examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability were 
service-connected, provided that the proximate cause of the 
additional disability was VA negligence.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R. § 3.358(b)(1) (2001).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b)(2).

Several considerations determine whether any additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c).  First, it 
is necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Second, compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

Compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury or aggravation of an existing injury and some 
essential activity or function which is within the scope of 
the vocational rehabilitation course, not necessarily limited 
to activities or functions specifically designated by VA in 
the individual case.  For example, a disability resulting 
from the use of an item of mechanical or other equipment is 
within the purview of the statute if training in its use is 
implicit within the prescribed program or course outlined, or 
if its use is implicit in the performance of some task or 
operation the trainee must learn to perform.  38 C.F.R. 
§ 3.358(c)(5).

In determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, a required 
"learning activity," and one arising out of an incident 
which is incident to, related to, or coexistent with the 
pursuit of the program of training.  For a case to fall 
within the statute there must have been sustained an injury 
which, but for the performance of a "learning activity" in 
the prescribed course of training, would not have been 
sustained.  A meticulous examination into all the 
circumstances is required, including a consideration of the 
time and place of the incident producing the injury.  
38 C.F.R. § 3.358(c)(5).  

As noted earlier in this decision, this appeal arises out of 
the veteran's contentions that he should receive VA 
compensation for facial and dental injuries he sustained in 
an April 1987 bicycle accident.  He maintains that he was on 
his way home from VA vocational rehabilitation classes held 
at the University of South Dakota, when the accident 
occurred.  A December 1986 Rehabilitation Plan indicates that 
the veteran's objective was to complete requirements for a 
Bachelor of Science degree.  A University of Dakota final 
grade report confirms that the veteran was enrolled in 
classes in Spring 1987, including a basic programming class.  

According to an April 1987 accident report, the veteran was 
riding his bike on the sidewalk of East Campus Drive.  When 
he rode over the curb, his tire came out of the fork and he 
fell face-first into the street.  An eyewitness statement 
received in June 1999, indicates that the veteran's bike hit 
a hole, causing his front wheel to come off.  The witness 
stated that the veteran "did a head first dive into the 
street."  The witness indicated that the veteran was coming 
from campus, because the road he was riding on only led to 
campus.  

An April 1987 emergency room report from a private hospital 
in Vermillion indicates that the veteran arrived in an 
ambulance with deep facial abrasions and loose tissue.  He 
also had a possible fracture of the alveolar processes of the 
maxilla.  The veteran was transferred to a VA trauma center.  
After a few days, in early May 1987, the veteran underwent 
debridement and repair of his facial lacerations, including a 
wire fixation for a maxillary alveolar fracture.  Following 
the surgery, the veteran went to the recovery room in 
satisfactory condition.  He was discharged from the hospital 
a few days later.  

The record reflects that the veteran received follow-up 
treatment for his injuries.  A June 1988 VA treatment record 
reflects that in February 1988, the veteran underwent 
secondary reconstructive procedure with dermabrasion.  In 
June 1988, he underwent an additional dermabrasion of the 
nose and face.  

An August 1998 private medical statement from Randy Houska, 
DDS, indicates that he had treated the veteran since 1991, at 
which time the veteran presented with a history of trauma to 
the maxillary and mandibular anteriors.  The veteran related 
to the dentist that he injured the teeth in a bicycle 
accident while on duty in the service.  

In June 1999, the veteran presented testimony at a hearing 
held at the RO.  The veteran testified that prior to the 
accident he was in the computer lab preparing for a final 
exam.  He indicated that he did not remember much about the 
accident, but thought it must have occurred in late 
afternoon, because he was going home for supper.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against a 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151, for facial and dental injuries sustained in a bicycle 
accident in April 1987.  Specifically, the Board finds no 
direct (proximate) causal connection between the veteran's 
facial and nose injuries and an essential activity of his 
vocational rehabilitation course.  38 C.F.R. § 3.358(c)(5).  
Although the veteran was biking home from a VA vocational 
rehabilitation course, his injuries were not sustained as 
part of a required "learning activity" performed in pursuit 
of a course of training.  Rather, his injuries were incident 
to, or coexistent with, his pursuit of the program of 
training.  In other words, although the veteran had to travel 
to and from his VA vocational rehabilitation classes, this 
travel was merely coexistent with the classes.  Riding a bike 
was not an essential function of the vocational 
rehabilitation course he was pursuing.  Id.

The Board acknowledges that the veteran's bike accident was 
sustained while he was on his way home from attending a VA 
vocational rehabilitation class.  Moreover, the Board 
acknowledges the fact that the accident occurred while the 
veteran was on the University of Dakota campus.  
Nevertheless, the veteran's vocational rehabilitation class 
did no require riding a bike in pursuance of the course of 
training, and as such, bike riding was not a required 
"learning activity" for his vocational rehabilitation.  
Rather, at most, bike riding was coexistent with the 
veteran's pursuit of his vocational rehabilitation.  As the 
veteran's bicycle accident was not an essential function 
within the scope of his vocational rehabilitation course, 
there was no direct (proximate) causal connection between the 
facial and dental injuries sustained in the April 1987 
bicycle accident and an essential activity or function which 
was within the scope of the VA vocational rehabilitation 
course.  As such, there is no legal basis for compensation 
for the injuries resulting from the bicycle accident, and the 
appeal is denied.  38 C.F.R. § 3.358.

The Board is bound by VA laws and regulations, and there is 
simply no legal basis to allow the appeal in this case.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied because of the absence of legal merit, or the lack of 
entitlement under the law).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for facial and dental 
injuries sustained while in pursuit of a program of VA 
vocational rehabilitation, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

